Davis, J.,
dissenting: I respectfully disagree with the majority decision for those reasons set forth in State v. Bruner, 15 Kan. App. 2d 369, 808 P.2d 440 (1991). In Bruner, we held that “[t]his court has jurisdiction to hear an appeal challenging a criminal sentence imposed even though the defendant has pled guilty or nolo contendere and the sentence imposed is a minimum sentence not involving presumptive probation.” 15 Kan. App. 2d 369, Syl. ¶ 3. In reaching this decision, we relied upon State v. Bennett, 240 Kan. 575, 731 P.2d 284 (1987), wherein the Supreme Court held that it had jurisdiction to hear the defendant’s challenge to a minimum sentence. Bruner notes:
“On the same date the court filed Hamilton, [240 Kan. 539, 731 P.2d 863 (1987)] it also filed State v. Bennett, 240 Kan. 575, 731 P.2d 284 (1987). Bennett was also a direct appeal of sentences imposed after á plea of guilty, but the sentences imposed were minimum sentences. 240 Kan. at 577. The court made the following statement regarding its jurisdiction to hear the case:
*137‘The State argues this court has no jurisdiction to hear this appeal pursuant to State v. Haines, 238 Kan. 478, 712 P.2d 1211, cert. denied 479 U.S. 837 (1986), because the defendant fails to allege that the sentence is the result of partiality, prejudice, or corrupt motive.
‘State v. Haines, 238 Kan. 478, was overruled in part by State v. Harrold, 239 Kan. 645, 722 P.2d 563 (1986), which was decided after the parties’ briefs were submitted. In Harrold, a majority of this court held that, pursuant to K.S.A. 22-3602(a), a direct appeal may be taken from a sentence imposed when the defendant pleads guilty or nolo contendere. This court further held that it is not necessary to allege the sentence is the result of partiality, prejudice, or corrupt motive in order to present a justiciable issue. 239 Kan. at 649. Therefore, this court does have jurisdiction to hear the defendant’s challenges to the sentence imposed.’ Bennett, 240 Kan. at 576-77.
“While the court did not hold that the defendant could directly appeal from the imposition of a minimum sentence after a plea of guilty or nolo contendere, it did in fact allow the appeal.” State v. Bruner, 15 Kan. App. 2d at 371.
In the face of Bennett, the majority in this case holds that because K.S.A. 22-3602(a) precludes a direct appeal of the denial of probation after a plea of guilty or nolo contendere, this court has no jurisdiction to hear an appeal from the imposition of a minimum sentence after a plea of guilty or nolo contendere absent allegations of partiality, prejudice, or corrupt motive The majority argues that Bennett constitutes an anomaly because it relied upon State v. Harrold, 239 Kan. 645, 722 P.2d 563 (1986), which involved an appeal from a sentence that exceeded the minimum. Yet, the court in Bennett was considering a direct criminal appeal from the imposition of a minimum sentence and concluded that it had jurisdiction to hear the defendant’s challenge to the sentence imposed even though no allegation of partiality or prejudice was made.
The majority ignores the fact that sentencing a criminal defendant to a minimum sentence in confinement involves The exercise of the trial court’s discretion. In fact, the majority concludes that “[f]rom the defendant’s standpoint, the court has not exercised its discretion until it imposes something more than,, a minimum.” At the same time, the majority acknowledges that where there are allegations of partiality, prejudice, or corrupt motive, a criminal defendant may appeal from the imposition of a minimum sentence. I would contend that the obvious reason a crim*138inal defendant may appeal under these circumstances has nothing to do with the fact that probation was granted, but has everything to do with the fact that the trial court imposing the sentence has abused its discretion by acting out of partiality, prejudice, or corrupt motive. A sentence which emanates from partiality, prejudice, or corrupt motive is without question evidence of an abuse of discretion in the imposition of sentence. An appeal under these circumstances is allowed to test the discretion of the trial court in the imposition of sentence.
As we concluded in Bruner:
“As long as trial courts have discretion in sentencing criminal defendants, questions will arise regarding how that discretion was exercised. Trial courts are required by statute to consider those factors set forth in K.S.A. 21-4606. Allowing appeals from even minimum sentences will insure that criminal sentences are imposed in accord with K.S.A. 21-4606(2).” 15 Kan. App. 2d at 372.
Finally, the defendant is not appealing from a denial of probation. Rather, the defendant is appealing the manner of the imposition of sentence — the exercise of the trial court’s discretion in imposing the sentence. According to the majority decision, all defendants sentenced to a minimum sentence of incarceration following a plea of guilty or plea of nolo contendere not involving presumptive probation have no way to question whether the court abused its discretion in the imposition of sentence except in those cases involving allegations of partiality, prejudice, or corrupt motive. There are numerous ways a trial court may abuse its discretion in the imposition of a minimum sentence that do not involve impartiality, prejudice, or corrupt motive. The only method of insuring that a criminal sentence is imposed in accordance with legislative dictates and in accordance with the proper exercise of judicial discretion is to allow a defendant an appeal to test the discretion exercised by the imposition of that sentence.
For those reasons set forth in Bruner and for the reason that this appeal is not an appeal from the denial of probation, as the majority contends, but an appeal from the manner of the imposition of sentence to insure the rights of a criminal defendant appealing in accordance with K.S.A. 21-4606, I would retain the appeal. I know of no other way to insure that a sentence of *139incarceration resulted from a proper exercise of judicial discretion than to allow an appeal from the imposition of that sentence— be it a minimum sentence or otherwise.